
	
		I
		112th CONGRESS
		1st Session
		H. R. 2685
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Brooks (for
			 himself and Mr. Bachus) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To increase the statutory limit on the public debt by
		  $750,000,000,000 upon the adoption by Congress of a balanced budget
		  constitutional amendment and by an additional $750,000,000,000 upon
		  ratification by the States of that amendment.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring America’s Dignity Act of
			 2011.
		2.Increase in the
			 statutory limit on the public debt
			(a)AdoptionEffective upon the adoption by the Congress
			 of a balanced budget constitutional amendment as described in section 3, the
			 statutory limit on the public debt set forth in section 3101(b) of title 31,
			 United States Code, is increased by $750,000,000,000.
			(b)RatificationEffective upon the ratification by the
			 States of a balanced budget constitutional amendment as described in section 3,
			 the statutory limit on the public debt set forth in section 3101(b) of title
			 31, United States Code, is increased by an additional $750,000,000,000.
			3.Required
			 provisions of a balanced budget constitutional amendmentThe balanced budget constitutional amendment
			 that is referenced in section 2 shall include the following provisions:
			(1)Total outlays of
			 the United States for any fiscal year shall not exceed total receipts for that
			 fiscal year. Total receipts shall include all receipts of the United States
			 except those derived from borrowing. Total outlays shall include all outlays of
			 the United States except those for repayment of debt principal. The United
			 States shall have no fiscal year deficits.
			(2)The limitations
			 imposed by the amendment may be suspended by a majority of the membership of
			 both houses of Congress, by rollcall vote, for any fiscal year in which the
			 United States is in a war declared by Congress pursuant to article I, section
			 8, or may be suspended by three-fourths of the membership of Congress, by
			 rollcall vote, for any other fiscal year.
			(3)Any bill that
			 increases net gross tax receipts of the United States by levying a new tax or
			 revenue source, or increasing the rate of any existing tax or revenue source,
			 or by amending the terms of one or more then-existing taxes or revenue sources,
			 shall not become law unless approved by three-fifths of the membership of each
			 House of Congress by a rollcall vote.
			(4)The Congress shall
			 enforce and implement the amendment by appropriate legislation, which may rely
			 on estimates of outlays and receipts.
			(5)In any fiscal year
			 in which Congress does not suspend the amendment pursuant to its terms and the
			 President determines that total budgeted outlays will exceed total receipts,
			 the President shall take such steps as the President in his discretion deems
			 are necessary to ensure total outlays for that fiscal year do not exceed total
			 receipts. Notwithstanding the foregoing, the President may not order any
			 increase in tax or other revenue to enforce the amendment. A President’s
			 intentional noncompliance with this provision is an impeachable offense.
			(6)Any Member of
			 Congress and any Governor or Attorney General of any State shall have standing
			 and a cause of action to seek judicial enforcement of the amendment. No court
			 of the United States or of any State may order any increase in tax or other
			 revenue to enforce this article.
			(7)(A)The amendment shall be
			 effective after ratification by the legislatures of three-fourths of the
			 several States and shall be phased in beginning with the first fiscal year
			 commencing six or more months after ratification.
				(B)Within three months after
			 ratification, Congress shall determine, or cause to be determined, the total
			 outlays, the total receipts, and the resulting deficit of the United States for
			 the fiscal year in which ratification occurred.
				(C)The first fiscal year deficit shall
			 not exceed eighty percent of the deficit for the fiscal year in which
			 ratification occurred.
				(D)The second fiscal year deficit shall
			 not exceed sixty percent of the deficit for the fiscal year in which
			 ratification occurred.
				(E)The third fiscal year deficit shall
			 not exceed forty percent of the deficit for the fiscal year in which
			 ratification occurred.
				(F)The fourth fiscal year deficit shall
			 not exceed twenty percent of the deficit for the fiscal year in which
			 ratification occurred.
				(G)The fifth phase-in fiscal year
			 deficit, and all years thereafter, shall have no deficit.
				
